In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-2377

U NITED S TATES OF A MERICA,
                                             Plaintiff-Appellee,
                               v.

F REDERICK L EE IRONS,
                                          Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Illinois.
         No. 99-CR-30022—David R. Herndon, Chief Judge.



     A RGUED JANUARY 23, 2013—D ECIDED A PRIL 11, 2013




  Before P OSNER and W ILLIAMS, Circuit Judges, and
N ORGLE, District Judge.
  N ORGLE, District Judge. Frederick Lee Irons was sen-
tenced to 240 months’ imprisonment on November 5, 1999,
after he pleaded guilty to one count of conspiracy to
distribute cocaine base, 21 U.S.C. §§ 841(a)(1), and 846,



  Hon. Charles R. Norgle of the United States District Court
for the Northern District of Illinois, sitting by designation.
2                                              No. 12-2377

and two counts of possession with intent to distribute
cocaine base, 21 U.S.C. § 841(a)(1). Irons now seeks, for
the second time, a reduction in his sentence pursuant
to 18 U.S.C. § 3582(c)(2), based on a recent amendment
to the federal Sentencing Guidelines for crack cocaine
offenses.
  The district court denied Irons’s motion for lack of
jurisdiction. Irons appeals that decision, arguing that
the district court erred when it found him responsible
for thirty-one kilograms of crack cocaine—a decision
that Irons claims is not supported by the evidence pre-
sented at his sentencing. We affirm the district court’s
ruling, denying Irons’s § 3582(c)(2) motion for lack of
subject-matter jurisdiction.


                     I. Background
A. Factual Background
   On March 17, 1999, a grand jury in the Southern
District of Illinois returned a nine-count superceding
indictment against Frederick Lee Irons and seven co-
defendants, Theodore Johnson, Saxon D. Simmons,
Sharon L. Barnes, Sharon Johnson, Barry Dabney, Jerome
E. Johnson, and Thetis L. Johnson. Irons entered an oral
plea of guilty to counts one, two, and three of the indict-
ment on June 22, 1999. Count one charged Irons with
conspiracy to distribute crack cocaine, while counts
two and three involved controlled buys by the Southern
Illinois Drug Task Force and confidential informants
of small amounts of crack cocaine, sold by Irons.
No. 12-2377                                           3

  The events took place in Centralia, Illinois from
January 1997 through March 1999, approximately eight
months of which Irons was involved. Theodore “Buck-
eye” Johnson was the leader of the operation and was
responsible for getting people to move the drugs from
Chicago to Centralia. Theodore Johnson obtained the
drugs from “Mr. Man,” Irons’s brother-in-law in Chi-
cago. Irons worked as a runner and seller, retrieving
the crack cocaine from Chicago and bringing it back to
Centralia for packaging and sale.
  A Presentence Investigation Report (“PSR”) was pre-
pared by the Probation Department for the sentencing
hearing on November 5, 1999. Among other things, the
PSR contained information from confidential informants
and co-defendants as to the amount of drugs personally
attributable to Irons. The estimated amounts varied
based upon each co-defendant’s level of involvement and
personal interaction with Irons. Co-defendant Lonzell
Simmons told authorities that he made approximately
sixty-four trips to Chicago with Irons and Theodore
Johnson, picking up eighteen ounces of crack cocaine on
each occasion, with the exception of three or four
times when they purchased thirty ounces. Thetis L. John-
son told authorities that during the course of the con-
spiracy, approximately one kilogram of crack cocaine
was sold each week. Factoring in Irons’s eight-month
involvement in the conspiracy, the amounts provided
by both co-defendants exceed thirty-one kilograms.
 Irons and his attorney filed eighteen objections to the
PSR challenging the quantity of drugs and the extent of
4                                                No. 12-2377

Irons’s relevant involvement. During the hearing, Irons
withdrew two of his objections, and the remainder
were addressed by the parties and the court. In Objec-
tion No. 10, Irons specifically rejected Paragraph 29 of
the PSR, which provided that Irons’s “relevant conduct
involved at least 31 kilograms of cocaine base in the
form of ‘crack’ cocaine.”
  Irons testified in support of his various objections to
the PSR. For the government, the case agent from the
Federal Bureau of Investigation, Rick Stonecipher, testi-
fied about the details of the conspiracy and Irons’s
role within it. Stonecipher related statements made by
various co-conspirators as to the amount of crack
cocaine for which Irons was responsible.
  After hearing the evidence presented by Irons and the
government, the district court found “that the credible
and competent evidence supports the assertions made
by the Probation Department in the [PSR], and finds
that the relevant conduct in this case exceeds 1.5 kilo-
grams.” The court went on to overrule Irons’s re-
maining objections to the PSR, stating that “relative to
Objection 1 the Court adopts the probations officer’s
position; the same with respect to Objection 2, 3, 4, 5, 6, 7,
8, 11, 9, 10, 12, 13, 14, 15, and 18.” (emphasis added).
  Having adopted the PSR’s determination of the
amount of Irons’s relevant conduct, based on the man-
datory sentencing guidelines at the time, the court
found Irons subject to the highest base offense level
of 38, for offenses involving 1.5 kilograms or more.
Upon reducing the offense level to 35 for acceptance of re-
No. 12-2377                                             5

sponsibility, along with a criminal history category of
III, the district court sentenced Irons to 240 months’
imprisonment. We affirmed the sentence on appeal,
holding that the district court’s finding of relevant
conduct in the amount of thirty-one kilograms was not
clearly erroneous. United States v. Irons, 5 F. App’x 516,
517 (7th Cir. 2001).
  On March 5, 2008, Irons filed a motion for retroac-
tive application of sentencing guidelines to crack cocaine
offenses pursuant to § 3582(c)(2), seeking a reduction in
his sentence due to an amendment to the Sentencing
Guidelines, which raised the threshold quantity for
the highest offense level to 4.5 kilograms of cocaine base
or crack cocaine. Irons argued that, in determining his
base offense level at sentencing, the district court
found only that his relevant conduct was at least
1.5 kilograms. Irons’s appointed counsel moved, and
was granted, leave to withdraw after representing that
Irons was not eligible for a sentence reduction based on
the PSR adopted by the district court, which found
Irons responsible for more than 4.5 kilograms—indeed
at least thirty-one kilograms. The motion was dis-
missed for lack of jurisdiction because the district
court found that the amendment would not reduce
Irons’s base offense level. We affirmed that decision
on February 24, 2011, finding that “[b]ecause the
applicable guidelines range was not lowered, the
district court lacked the discretion to grant the motion
and reduce his sentence.” United States v. Irons, No. 10-
3648, 2011 U.S. App. LEXIS 26328, at *2 (7th Cir. Feb. 24,
2011).
6                                               No. 12-2377

B. Procedural Background
   On October 31, 2011, Irons filed yet another motion
seeking a reduction in his sentence based on retroactive
changes in the Sentencing Guidelines for crack cocaine
offenses. The district court appointed counsel, who
filed Irons’s second § 3582(c)(2) motion. Irons claimed
that his sentence should be reduced due to the retroac-
tive application of Amendment 750 to the Sentencing
Guidelines, which raised the minimum amount of the
highest base offense level for cocaine base to 8.4 kilo-
grams. See U.S.S.G. § 2D1.1. Irons once again argued
that, at his sentencing, the court only found him liable
for an excess of 1.5 kilograms, and that the evidence
presented did not support a higher amount. The
district court denied Irons’s motion, finding that it
lacked subject-matter jurisdiction under § 3582(c)(2).
    Irons appeals that decision.


                       II. Discussion
  We review de novo whether a district court has the
authority to entertain a sentence modification under
§ 3582(c)(2). United States v. Davis, 682 F.3d 596, 609
(7th Cir. 2012). A district court’s denial of a § 3582(c)(2)
motion is reviewed for an abuse of discretion. United
States v. Hall, 600 F.3d 872, 875 (7th Cir. 2010). This is a
highly deferential standard, overturned only if the
district court’s decision was unreasonable or arbitrary.
United States v. Young, 555 F.3d 611, 615 (7th Cir.
2009). A district court’s factual findings at sentencing are
No. 12-2377                                              7

reviewed for clear error. United States v. Hill, 645 F.3d
900, 907 (7th Cir. 2011). “Factual findings are clearly
erroneous only if we are firmly convinced after we
review all of the evidence that a mistake has been
made.” Id. Here, the district court denied Irons’s
§ 3582(c)(2) motion, finding that it lacked subject-
matter jurisdiction because Irons’s sentencing range
was not lowered by Amendment 750 to the Sentencing
Guidelines. Therefore, we review that decision for an
abuse of discretion.
  Pursuant to § 3582(c)(2), “[t]he court may not modify
a term of imprisonment once it has been imposed
except that . . . in the case of a defendant who has been
sentenced to a term of imprisonment based on a sen-
tencing range that has subsequently been lowered.”
18 U.S.C. § 3582(c)(2). Once a lowered sentencing range
has been established, “the court may reduce the term
of imprisonment, after considering the factors set
forth in section 3553(a) to the extent that they are ap-
plicable, if such a reduction is consistent with the ap-
plicable policy statements issued by the Sentencing Com-
mission.” Id. However, if the defendant fails to meet
the first condition, “a district court lacks subject-matter
jurisdiction to consider the [defendant’s] request for a
sentence reduction under § 3582(c)(2).” United States
v. Forman, 553 F.3d 585, 588 (7th Cir. 2008).
   The district court denied Irons’s motion for lack of
subject-matter jurisdiction for failure to satisfy the
first condition under § 3582(c)(2), namely, that Irons
was unable to show that his applicable sentencing
8                                             No. 12-2377

range had been retroactively lowered. In doing so, the
court determined that Irons was found responsible
for thirty-one kilograms of crack cocaine, at the 1999
sentencing hearing. This amount greatly exceeds the
minimum 8.4 kilograms under the amended guide-
lines for the highest base offense level, 38, under
which Irons was originally sentenced. Therefore, the
court determined that Irons’s base offense level and cor-
responding sentencing range remained unchanged.
   Irons now argues that the district court erred because
it never found him responsible for thirty-one kilograms
of crack cocaine at his sentencing, as the district court
suggested in denying his motion. At sentencing, after
hearing testimony from both Irons and the government,
the court specifically adopted the PSR’s finding, and
rejected Irons’s objection to the PSR finding that his
relevant conduct was at least thirty-one kilograms. We
affirmed the court’s determination of the finding of
relevant conduct on appeal, and again on the appeal
of Irons’s first § 3582(c)(2) motion. District courts may
rely on the information in a PSR for purposes of sen-
tencing “so long as it is well-supported and appears
reliable.” United States v. Moreno-Padilla, 602 F.3d 802,
808 (7th Cir. 2010). “In the absence of actual evidence
controverting the information in the PSR, i.e., something
more than the appellants’ mere denials, it [is] not neces-
sary for [a] court to conduct any further inquiry into
the disputed sentencing issues.” United States v. Taylor,
72 F.3d 533, 547 (7th Cir. 1995). Accordingly, we reject
this argument.
No. 12-2377                                                 9

   Alternatively, Irons argues that the district court’s
adoption of the PSR’s determination of thirty-one kilo-
grams of relevant conduct was clearly erroneous. Addi-
tionally, Irons claims that the district court erred in
failing to reconsider the factual basis for the PSR’s deter-
mination of his relevant conduct. However, this court
already found that the district court’s factual determina-
tions were not clearly erroneous, and therefore we
decline to entertain Irons’s attempt to re-argue that
appeal. See Irons, 5 F. App’x at 517. Furthermore, while it
is true that a district court, in deciding a § 3582(c)(2)
motion, may make “new findings that are supported by
the record and not inconsistent with the findings made
in the original sentencing determination,” Hall, 600 F.3d
at 876, such an undertaking would not have benefitted
Irons. The district court specifically found, through
its adoption of the PSR, that Irons was responsible for
at least thirty-one kilograms of crack cocaine. Therefore,
it could not now make a finding inconsistent with that
which has already been upheld on appeal. As such,
we likewise reject Irons’s alternative argument.
  Finally, Irons briefly notes that the district court
granted at least one of his co-defendants’ § 3582(c)(2)
motions. To the extent Irons suggests that the result of a co-
defendant’s motion should determinatively influence
the outcome of his own motion, this undeveloped argu-
ment is rejected. Hess v. Kanoski & Assocs., 668 F.3d 446,
455 (7th Cir. 2012) (“[P]erfunctory and undeveloped
arguments, and arguments that are unsupported by
pertinent authority, are waived.” (internal quotation
marks and citation omitted)).
10                                             No. 12-2377

  Because the district court determined at sentencing
that Irons’s relevant conduct was at least thirty-one
kilograms, the district court did not abuse its discretion
in denying Irons’s § 3582(c)(2) motion for lack of subject-
matter jurisdiction.


                     III. Conclusion
  For the foregoing reasons, we A FFIRM the decision of
the district court.




                          4-11-13